DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-24 have been presented for examination on the merit. 

Election/Restriction
This application contains claims directed to the following patentably distinct species:
1- Compositions comprising a surfactant or being surfactant-free; Claims 8-10;
2- Compositions comprising ethanol or being ethanol-free; Claims 11-12.
3- Compositions comprising less than 100 ppm water or greater than 0.5 ppm, claims 15-16; 
4- Compositions comprising less than 1000 ppm oxygen or greater than 0.5 ppm, claims 17-18. 

The species are independent or distinct because they contain opposing limitations. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the claims have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to Mr. Yuezhong Feng on 02/18/21 to request an oral election to the above restriction requirement. On 02/22/21 Mr. Feng telephoned to inform Examiner that Applicants have elected a composition comprising a surfactant, claims 8-9, the composition comprising ethanol, claim 11, the composition comprising less than 100 ppm water, claim 15 and the claim comprising less than 1000 ppm oxygen, claim 17.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Accordingly, claims 1-9, 11, 13-15, 17 and 19-24 are under examination on the merit. Claims 10, 12, 16 and 18 are withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 16, 18, 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite for reciting “even in the absence of a surfactant”. This renders the claim scope indefinite because it is not clear if the composition comprises a surfactant or is free of a surfactant. 
Claims 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the upper limit of the range. The claimed range of “greater than…” encompasses limitations that are neither possible nor supported including infinity. 
Claim 21 recites the limitation "drug particles" in composition of claim 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not support or disclose a drug particle. 
21 recites the limitation "HFA-152a" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recite HFA-152a. 
Claim 23 is indefinite because it recites “fitted with a sealed container as claimed in claim 22”. This is indefinite because “a sealed container” implies that there are more than one, however claim 22 is to a sealed container. In a depending claim, the term should be “the sealed container as claimed in claim 22”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9, 11, 13-14, 19-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller-Walz (US 20070256685).

Mueller-Walz teach a pharmaceutical aerosol formulation comprising formoterol fumarate di-hydrate in suspension, and a steroid in suspension, and a propellant, ethanol, and optionally a surfactant, wherein the formoterol fumarate di-hydrate has a water content of about 4.8 to 4.28% by weight (See abstract).	Mueller-Walz teach a pharmaceutical aerosol suspension formulation for use in a metered dose inhaler (MDI) comprising formoterol fumarate di-hydrate in suspension, and optionally a steroid in suspension, a propellant and ethanol, wherein suspended particles and wherein the formulation is capable of being dispensed from an MDI to provide a Delivered dose of formoterol fumarate di-hydrate that has a variance of no more than +/-25%, of the mean Delivered dose when the formulation is stored at, 25 ºC and 60% rh, more particularly 40 ºC and 75% rh for up to 6 months. The said particles that are capable of penetrating the deep lung, e.g. having a diameter of less than about 5.8, more preferably less than about 4.7 microns. The said Delivered dose of formoterol fumarate di-hydrate with a fine particle fraction is from about 30 to 70% (See [0014]-[0016]). 
Steroids may be selected from the group consisting of budesonide, mometasone, fluticasone, beclomethasone, mometasone furoate, etc (See [0033] and claim 7). 
Suitable propellants for use in metered-dose aerosols include 1,1,2,2-tetrafluoroethane (HFA 134), difluoroethane (HFA 152a), 1,1,1,2,3,3,3-heptafluoropropane (HFA 227) and the like (See [0040] and claim 32). 
 Ethanol is employed in the said formulations in anhydrous form. And is present in amounts of less than 2.5% by weight to about 1% by weight, e.g. 1 to 1.5% by weight, more particularly 1 to about 1.45% by weight (See [0045]). 
The said aerosol formulations can contain no, or substantially no surfactant, i.e. contain less than approximately 0.0001% by weight of surface-active agents. The said formulations can contain surface-active agents such as oleic acid, lecithin, etc, (See [0047]). 
A valve can then be crimped onto the vial, and a pre-mix of propellant and ethanol can be introduced through the valve under pressure. The vials may be filled with vials or canisters used to contain the said formulations may be of plastics, metal or glass construction (See [0050]-[0052]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11, 13-15, 17 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller-Walz (US 20070256685) in combination with Backstrom et al (6,932,962) and in view of Compressed Air Dusters and Environmental Concerns and/or UNFCCC (Global Warming Potentials). 
Mueller-Walz’s teaching are delineated above and incorporated herein.  

Backstrom et al teach hydrofluoroalkane (HFA) propellants for example 1,1,1,2-tetrafluoroethane (P134a), 1,1,1,2,3,3,3-heptafluoropropane (P227) and 1,1-difluoroethane (P152a) are today considered to be the most promising new propellants. Not only are they environmentally acceptable, but they also have low toxicity and vapor pressures suitable for use in aerosols (See col. 1, lines 40-46 and col. 2, lines 39-42).
Disclosed is a pharmaceutical aerosol formulation wherein the formulation comprises a propellant selected from the group consisting of 1,1,1,2-tetrafluoroethane (P134a), 1,1,1,2,3,3,3-heptafluoropropane (P227), or 1,1-difluoroethane (P152a). Also   disclosed is a metered dose inhaler comprising the formulation comprising 1,1-difluoroethane (P152a) (See claims 4 and 40).
The said formulations for inhalation may also comprise a surfactant selected from a C8 -C16 fatty acid or salt thereof, a bile salt, a phospholipid or an alkyl saccharide. In addition to medicament, propellant and surfactant, a small amount of ethanol (normally up to 5% but possibly up to 20%, by weight) may be included in the said formulations (See col. 2, lines 3-15 and 47-54).
Suitable medicaments for the said formulations include mometasone and formoterol or a salt or solvate (hydrates) thereof, including formoterol fumarate. A composition comprising mometasone, formoterol and an HFA propellant is claimed (See col. 2, lines 54-67, Example 1 and claims 12, 29 and 48). 
micronized and in a suspension form (See at least Examples, 1-4 and claims 1 and 37-39). 

Evidence:
Compressed Air Dusters and Environmental Concerns disclose that HFC-134a is much more damaging to the climate with a global warming potential (GWP) of 1,300 and an atmospheric lifetime of about 14 years. HFC-152a has a GWP of 140 and an atmospheric lifetime of approximately 1.5 years. 

UNFCCC (Global Warming Potentials) provides a list of all gases with their global warming potential and atmospheric lifetime. The list shows that HFC-152a has an atmospheric lifetime of 1.5 years and a 20 years GWP of 460, while the same values are 14.6 and 3400 for HFC-134a and 36.5 and 4300 for HFC-227a. 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Backstrom et al and Compressed Air Dusters and Environmental Concerns or UNFCCC (Global Warming Potentials) with Mueller-Walz to arrive at the instant invention. It would have been obvious to combine the references because Mueller-Walz teach inhalable formulations comprising formoterol fumarate di-hydrate and a steroid such as mometasone or mometasone furoate and an HFA propellant such as HFA-152 with ethanol and an optional surfactant. 

           Furthermore, one of ordinary skill in the art would have been motived to have selected 1,1-difluoroethane (HFA 152a) as the suitable propellant in view of the disclosure in the prior art references including Compressed Air Dusters and Environmental Concerns or UNFCCC (Global Warming Potentials) where it is recorded that 1,1-difluoroethane (HFA 152a) has a significantly lower global warming potential than HFA 134 or HFA 227 and is an environment-friendly substitute in aerosol propellants. 
While the references do not expressly disclose the level of impurity from degradation in storage, it is considered that the same formulations stored in the same device would have the same properties and characteristics. 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 

Claims 1-4, 6, 8-9, 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (8,877,740) in view of Backstrom et al (6,932,962) and Compressed Air Dusters and Environmental Concerns and/or UNFCCC (Global Warming Potentials). 

Wu teach an inhaled composition combination which contains an effective amount of β2-agonist and an effective amount of inhaled corticosteroid. The corticosteroid is selected from mometasone, beclomethasone, fluticasone propionate, etc, (See Col. 5, Summary). 
The said formulation comprising a combination of inhaled β2-agonist with corticosteroid may also comprise carriers, an excipient system including the proper amount of surface active agents, solvents, suspending agents and propellants and can be administered via HFA MDI or DPI (dry powder inhaler).  The said  HFA may be 1,1,1,2-tetrafluoroethane (HFA 134a, HFC 134a) or 1,1,1,2,3,3,3-Heptafluoropropane (HFC 227ea, HFC 227, HFA 227) (See Col.9, lines 37-56). 
Wu in Embodiment 3, exemplifies a formulation comprising procaterol HCl, mometasone furoate, HFA 227, ethanol, PEG 400 (See Table 4). 
Wu teach an inhalable composition comprising a β2-agonist and a corticosteroid such as mometasone in addition to a propellant, a surfactant and ethanol, but lack a specific disclosure on the β2-agonist being formoterol fumarate dihydrate, and the propellant being R-152a (HFA-152). These however would have been obvious to modify based on the teachings of the prior art including Backstrom et al, Compressed Air Dusters and Environmental Concerns or UNFCCC (Global Warming Potentials). 
Backstrom et al’s teaching are delineated above and incorporated herein.  

Compressed Air Dusters and Environmental Concerns disclose that HFC-134a is much more damaging to the climate with a global warming potential (GWP) of 1,300 and an atmospheric lifetime of about 14 years. HFC-152a has a GWP of 140 and an atmospheric lifetime of approximately 1.5 years. 

UNFCCC (Global Warming Potentials) provides a list of all gases with their global warming potential and atmospheric lifetime. The list shows that HFC-152a has an atmospheric lifetime of 1.5 years and a 20 years GWP of 460, while the same values are 14.6 and 3400 for HFC-134a and 36.5 and 4300 for HFC-227a. 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Backstrom et al and Compressed Air Dusters and Environmental Concerns or UNFCCC (Global Warming Potentials) with Wu to arrive at the instant invention. It would have been obvious to combine the references because Wu teach inhalable formulations comprising a β2-agonist, mometasone furoate, HFA 227, ethanol and PEG 400. Backstrom et al also teach inhalable suspension formulations comprising active agents such as mometasone and formoterol or a salt or solvate thereof and wherein the propellant may be HFA 134a, HFA 227 or 1,1-difluoroethane (HFA 152a). As such one of ordinary skill in the art having possession of the teachings of the references would have been motivated to have selected formoterol fumarate di-hydrate as the β2-agonist and to have substituted 
           Furthermore, one of ordinary skill in the art would have been motived to have selected 1,1-difluoroethane (HFA 152a) as the suitable propellant in view of the disclosure in the prior art references including Compressed Air Dusters and Environmental Concerns or UNFCCC (Global Warming Potentials) where it is recorded that 1,1-difluoroethane (HFA 152a) has a significantly lower global warming potential than HFA 134 or HFA 227 and is an environment-friendly substitute in aerosol propellants. 
While the references do not expressly disclose the level of impurity from degradation in storage, it is considered that the same formulations stored in the same device would have the same properties and characteristics. 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 

Claims 1-9, 11, 13-15 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sequeira et al (US 20100143269) in view of Backstrom et al (6,932,962) and Compressed Air Dusters and Environmental Concerns or UNFCCC (Global Warming Potentials). 

Sequeira et al teach a process for producing non-toxic formulations that are substantially free of CFC's that have improved stability and compatibility with the medicament and which are relatively easily manufactured (See [0009]).
Sequeira et al disclose a metered dose inhaler containing an aerosol suspension formulation for inhalation, said aerosol suspension formulation for inhalation comprising: an effective amount of mometasone furoate; an effective amount of formoterol fumarate; a dry powder surfactant; and 1,1,1,2,3,3,3,-heptafluoropropane; and wherein the metered dose inhaler emits a dose having uniform drug content upon actuation of the metered dose inhaler, and wherein the formoterol fumarate flocculates with the mometasone furoate, wherein the percent of the fine particles dispensed upon actuation of the metered dose inhaler is about 55% to about 85% and wherein said fine particles have a particle size of less than about 4.7 µm (See [0010], [0013], [0015] and [0023]).
It is disclosed that the formoterol fumarate is a dihydrate (See [0021]). Further disclosed is a metered dose inhaler containing an aerosol suspension formulation for inhalation, said aerosol suspension formulation for inhalation comprising: an effective amount of mometasone furoate; an effective amount of formoterol fumarate; and 1,1,1,2,3,3,3,-heptafluoropropane (See [0026]). 
In another embodiment, disclosed is a formulation utilizing HFA 227 or HFA 134a, or a combination thereof, in combination with mometasone furoate and formoterol fumarate, optionally, a liquid excipient, and optionally a surfactant (See [0027]).
temperature cycling under the conditions specified was maintained within acceptable limits (19.7 to 10.4 for mometasone and 2.6 to 2.2 for formoterol at the 4 month point). The metered dose for both actives over time was also within acceptable limits (62.9 to 63.3 for mometasone and 6.6 to 6.5 for formoterol at the 4 month point). This data corresponds to the particle size distribution for mometasone and formoterol set forth in FIGS. 1 and 2, respectively. This data indicates improved and acceptable drug delivery of the two actives (See [0058]). 
The said formulations may also comprise an excipient such as ethanol and a surfactant such as oleic acid (See [0029], [0030] and Examples 3-5).
It is further disclosed that the said formulation contains less than 0.1% of an epoxide degradation product of mometasone furoate (See [0014]). The degradation products of the said formulations were analyzed at 4 month time at 40 ºC and 75% relative humidity. The data provided from Example 8 in two Tables show that the degradation products are less than 1% (See [0066]). 
Sequeira et al disclose that a surfactant is frequently included in aerosol formulations, for purposes such as assisting with maintaining a stable suspension of the drug and lubricating the metering valve. The said formulation does not require a surfactant for maintenance of ready dispersability (such as by moderate agitation immediately prior to use), as the drugs form loose floccules in the propellant and does not exhibit a tendency to settle or compact (See [0030]). 
The active ingredients may be put into the containers housing the formulation as follows: the container that houses the medication can be filled with medicine, ethanol and a surfactant in single or multiple steps, preferably in a single step. Similarly, the propellant or mixture of propellants may be added to the container in the same or in multiple steps (See [0033]).
Sequeira et al disclose the formulation and an HFA propellant but lack a specific disclosure on the propellant being 1,1-difluoroethane (R-152a). This is known in the art as shown by Backstrom et al and Compressed Air Dusters and Environmental Concerns and/or UNFCCC (Global Warming Potentials).

Backstrom et al, Compressed Air Dusters and Environmental Concerns and UNFCCC (Global Warming Potentials)’s teaching are delineated above and incorporated herein.  

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Backstrom et al and Compressed Air Dusters and Environmental Concerns or UNFCCC (Global Warming Potentials) with Sequeira et al to arrive at the instant invention. Sequeira et al teach formulations comprising mometasone furoate and formoterol fumarate dihydrate, ethanol, oleic acid and an HFA propellant for inhalation and wherein the said formulations are stable for months at a time. While Sequeira et al lack a specific disclosure on the propellant being 1,1-difluoroethane, it is well known in the art that the propellant may be HFA 134a, HFA 227 or 1,1-difluoroethane (HFA 152a) as taught by Backstrom et al. Specially Backstrom et al teach inhalable suspension formulations comprising active agents such as mometasone and formoterol or a salt thereof and 
           In other words, it is generally considered to be prima facie obvious to substitute components which are taught by the prior art to be well known and useful for the same purpose in order to form a composition that is to be used for an identical purpose.  The motivation for substituting them flows from their having been used in the prior art, and from their being recognized in the prior art as useful for the same purpose.  As shown by the recited teachings, instant claims are no more than the substituting conventional components of HFA propellants disclosed in the art and disclosed as interchangeable.   It therefore follows that the instant claims define prima facie obvious subject matter. Cf. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). 
Furthermore, one of ordinary skill in the art would have been motived to have substituted HFA 227 or HFA 134 with 1,1-difluoroethane (HFA 152a) in view of the disclosure in the prior art references including Compressed Air Dusters and Environmental Concerns or UNFCCC (Global Warming Potentials) where it is recorded that 1,1-difluoroethane (HFA 152a) has a significantly lower global warming potential than HFA 134 or HFA 227 and is an environment-friendly substitute in aerosol propellants. 

In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 

Claims 1-2, 4-9, 11, 13-15, 17, 19-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bonelli et al (US 20150182450) in view of Corr et al (WO 2012156711) as evidenced by DAIKIN HFC-152a product information or UNFCCC (Global Warming Potentials).  

	Bonelli et al teach stable aerosol solution compositions, comprising glycopyrronium bromide and formoterol, or a salt thereof or a solvate of said salt, optionally in combination with an inhalation corticosteroid (ICS), stabilized by a mineral acid, which are contained in an aerosol can (See [0027]).
	 In a preferred embodiment, Bonelli et al disclose a pharmaceutical aerosol solution composition intended for use in a pressurized metered dose inhaler comprising: glycopyrronium bromide; formoterol, or a salt thereof or a solvate of said salt; a HFA propellant; a co-solvent; a stabilizing amount of a mineral acid; and optionally, an inhalation corticosteroid (See [0042]-[0048]). Preferably the formoterol is formoterol fumarate dihydrate (See [0078]).
mometasone furoate (See [0041] and [0097]). Suitable and preferred co-solvent is ethanol (See [0082] and [0084]).
The said solution formulations optionally comprise a low volatility component. Examples of low-volatility components include surface active agents such as oleic acid (See [0091]). 
	Bonelli et al also teach that the propellant component of the composition may be any pressure-liquefied propellant and is preferably a hydrofluoroalkane (HFA) or a mixture of different HFAs such as HFA 227 and HFA 134a (See [0085]).
It is also disclosed that an amount of water comprised between 0.005 and 0.3% (w/w) may optionally be added to the compositions in order to favourably affect the solubility of the active ingredient without increasing the MMAD of the aerosol droplets upon actuation (See [0093]).
Bonelli et al disclose that oxygen is substantially removed from the headspace of the aerosol canister using conventional techniques in order to further stabilize the formoterol component, by methods of oxygen purging and by vacuum crimping (See [0147]). 
The said solutions are capable of providing, upon actuation of the pMDI device in which they are contained, a total FPF higher than 25%, preferably higher than 30%, more preferably higher than 35%, and upon actuation, a fraction higher than or equal to 15% of emitted particles of diameter equal to or less than 1.4 microns. Preferably the fraction of emitted particles of diameter equal to or less than 1.4 microns is higher than or equal to 20%, more preferably higher than 25% (See [0131]-[0132]).
degradation product DP3 level lower than the limit of quantification of 0.10% w/w (with respect to the theoretical formoterol fumarate content of 6 µg/actuation) showed an overall formoterol degradation products level within acceptable limits lower than 2% w/w and maintained the residual level of formoterol fumarate, the most instable component of the composition, higher than 90% w/w, preferably higher than 92% and most preferably higher than 95% w/w, with respect to its initial content (See [0073] and [0148]). 
Bonelli et al lack disclosure on the propellant being HFA-152. This modification would have been obvious in view of the teaching of Corr et al and as evidenced by DAIKIN HFC-152a product information or UNFCCC (Global Warming Potentials).

Corr et al teach a pharmaceutical composition comprising a drug, 1 ,1-difluoroethane (R-152a) propellant and ethanol that is suitable for delivering the drug, especially from a pressurised aerosol container using a metered dose inhaler (MDI) (See Page 1, lines 1-3). 
Corr et al disclose that there is a need for a MDI aerosol formulation that has a reduced GWP in comparison with R-134a and R-227ea, that has acceptable flammability and toxicity performance and which forms stable suspensions or solutions with a range of pharmaceutical actives and with reduced irritancy (See page 3, line 33-34 to page 4, line 2).
consisting entirely of 1 ,1- difluoroethane (R-152a) in a pharmaceutical composition comprising a drug, the propellant and ethanol in order to reduce the amount of ethanol required for dissolving the drug in the pharmaceutical composition compared to the amount that would be needed if 1 ,1 ,1 ,2-tetrafluoroethane (R-134a) is used as the propellant (See page 4, lines 4-10).
Corr et al, in a preferred embodiment, provide a pharmaceutical solution for a medication delivery apparatus, especially a metered dose inhaler, which consists essentially of: (a) a liquefied propellant component consisting essentially of and preferably consisting entirely of 1 ,1-difluoroethane (R-152a); (b) ethanol; and (c) a drug component dissolved in the propellant/ethanol mixture consisting of at least one drug selected from the group consisting of beclomethasone dipropionate (BDP) and fluticasone propionate (FP) (See page 7).

Evidences:
DAIKIN HFC-152a product information discloses that HFC-152a has a lower global warming potential compared to other fluorocarbons. With its physical properties resembling those of HFC-134a, is used as an environment-friendly substitute for HFC-134a as aerosol propellant. 

UNFCCC (Global Warming Potentials) provides a list of all gases with their global warming potential and atmospheric lifetime. The list shows that HFC-152a has an 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Corr et al with that of Bonelli et al and as evidenced by DAIKIN HFC-152a product information and/or UNFCCC (Global Warming Potentials) to arrive at the instant invention. It would have been obvious to do so because Bonilla et al teach formulations comprising mometasone furoate and formoterol fumarate, ethanol, oleic acid and an HFA propellant, such as HFA 227 and HFA 134a, for inhalation and wherein the said formulations are stable for months at a time. Bonelli et al does not teach use of HFA-152. Corr et al teach inhalation compositions or a metered dose inhaler comprising the said formulation comprising one or more drugs for inhalation, ethanol and a propellant. Corr et al disclose that 1,1-difluoroethane (HFA 152a) is a more suitable propellant than HFA-134 because it has lower GWP and is environmentally friendly choice for aerosolization of formulations. As such one of ordinary skill in the art having possession of the teachings of the references would have been motivated to have substituted the propellant of Bonelli et al with the propellant of Corr et al with a reasonable expectation of success because Corr et al discloses that HFA-152 is environmentally safer.  
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5, 8-9, 11, 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-10 and 12 of U.S. Patent No. 10,258,568 in view of Mueller-Walz (US 20070256685). 
The obviousness Double Patenting rejection is appropriate because while the conflicting claims are not identical, they are not patentably distinct from the reference claims. The instant claims would have been obvious over the reference claims in view of Muller-Walz.  
Examined claims are drawn to a composition comprising at least a mometasone compound, formoterol fumarate dihydrate and a propellant comprising 1,1-
Reference claims are drawn to a pharmaceutical composition comprising: a) beclomethasone dipropionate (BDP) and/or fluticasone propionate (FP); b) propellant 1,1-difluoroethane (R-152a); and c) a first amount of ethanol.
Specifically the differences are that the examined claims require mometasone and formoterol fumarate dihydrate, while the reference claims require beclomethasone dipropionate and/or fluticasone. However it would have been obvious to one of ordinary skill in the art to have selected different active agents for the same formulations as taught by Mueller–Walz which teach inhalable formulations comprising a propellant such as HFA-152 and wherein the active agent may be mometasone furoate, formoterol fumarate di-hydrate, beclomethsone dipropionate, fluticasone propionate, etc. As such one of ordinary skill in the art would have been more than motivated to have selected any active agent or combinations thereof for their known benefits and excepted effectiveness. The other difference is that examined claims do not recite that the formulation is in solution. However examined claims are not restricted to any dosage form and encompass solutions. 

Claims 1, 3, 5-6, 8-9, 11 and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-13 of U.S. Patent No. 10,258,569 in view of Mueller-Walz (US 20070256685). 
The obviousness Double Patenting rejection is appropriate because while the conflicting claims are not identical, they are not patentably distinct from the reference 
Examined claims are drawn to a composition comprising at least a mometasone compound, formoterol fumarate dihydrate and a propellant comprising 1,1-difluoroethane (R-152a). Further claims also add ethanol and a surfactant including oleic acid to the formulations. 
Reference claims are drawn to a pharmaceutical solution comprising: a) a liquefied propellant comprising 1,1-difluoroethane (R-152a);  b) 1-20 wt% of ethanol,  and c) beclomethasone dipropionate (BDP) and fluticasone propionate (FP).
Specifically the differences are that the examined claims require mometasone, while the reference claims require beclomethasone dipropionate and/or fluticasone. However it would have been obvious to one of ordinary skill in the art to have selected different active agents for the same formulations as taught by Mueller–Walz which teach inhalable formulations comprising a propellant such as HFA-152 and wherein the active agent may be mometasone furoate, formoterol fumarate dihydrate, beclomethsone dipropionate, fluticasone propionate, etc. As such one of ordinary skill in the art would have been more than motivated to have selected any active agent or combinations thereof for their known benefits and excepted effectiveness. The other difference is that examined claims do not recite that the formulation is in solution. However examined claims are not restricted to any dosage form and encompass solutions. 

Claims 1-4, 7-9, 11, 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,039,828 in view of Finch et al (US 20140248357) and Mueller-Walz (US 20070256685).
The obviousness Double Patenting rejection is appropriate because while the conflicting claims are not identical, they are not patentably distinct from the reference claims. The instant claims would have been obvious over the reference claims in view of Finch et al and Mueller-Walz.  
Examined claims are drawn to a composition comprising at least a mometasone compound, formoterol fumarate dihydrate and a propellant comprising 1,1-difluoroethane (R-152a). Further claims also add ethanol and a surfactant including oleic acid to the formulations. 
Reference claims are drawn to a pharmaceutical composition free of polar excipient and HFA 134a and comprising: a) a propellant component comprising 1,1-difluoroethane (R-152a);  b) a surfactant comprising oleic acid,  and c) salbutamol sulphate.
Specifically the differences are that the examined claims require mometasone while the reference claims require salbutamol sulphate. This is however obvious in view of Finch et al and Mueller-Walz which teach inhalable formulations comprising a propellant and wherein the active agent may be mometasone furoate, formoterol fumarate dihydrate, beclomethsone dipropionate, fluticasone propionate, etc. As such one of ordinary skill in the art would have been more than motivated to have selected any active agent or combinations thereof for their known benefits and excepted effectiveness. 
s 1, 3, 5, 8-9, 11, 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10-19 and 21 of U.S. Patent No. 10,668,018 in view of Mueller-Walz (US 20070256685). 
The obviousness Double Patenting rejection is appropriate because while the conflicting claims are not identical, they are not patentably distinct from the reference claims. The instant claims would have been obvious over the reference claims in view of Mueller-Walz.
Examined claims are drawn to a composition comprising at least a mometasone compound, formoterol fumarate dihydrate and a propellant comprising 1,1-difluoroethane (R-152a). Further claims also add ethanol and a surfactant including oleic acid to the formulations. 
Reference claims are drawn to a composition comprising at least one corticosteroid; a propellant comprising R-152a and first amount of ethanol and a second amount of ethanol.
Specifically the differences are that the examined claims require mometasone and formoterol fumarate dihydrate while the reference claims require a drug comprising at least one corticosteroid. This is however obvious in view of Mueller-Walz which teach inhalable formulations comprising a propellant and wherein the active agent may be a corticosteroid such as mometasone furoate, formoterol fumarate dehydrate, beclomethasone, etc, and mixtures thereof. As such one of ordinary skill in the art would have been more than motivated to have selected any active agent or combinations thereof for their known benefits and excepted effectiveness. The other difference is that . 

Claims 1-9, 11, 13, 19-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-17, 29-46 of U.S. Patent No. 10,792,256 in view of Finch et al (US 20140248357) and Mueller-Walz (US 20070256685). 
The obviousness Double Patenting rejection is appropriate because while the conflicting claims are not identical, they are not patentably distinct from the reference claims. The instant claims would have been obvious over the reference claims in view of Finch et al and Mueller-Walz.  
Examined claims are drawn to a composition comprising at least a mometasone compound, formoterol fumarate dihydrate and a propellant comprising 1,1-difluoroethane (R-152a). Further claims also add ethanol and a surfactant including oleic acid to the formulations. 
Reference claims are drawn to a composition comprising at least one salmeterol compound, optionally at least on long acting muscarinic antagonist, at least one corticosteroid and a propellant comprising of R-152a. 
Specifically the difference is that the examined claims require mometasone while the reference claims require at least one salmeterol compound, optionally at least one LAMA and at least one corticosteroid. The modifications in the type and number of active agents in the formulation, however, would have been obvious to one of ordinary skill in the art in view of Finch et al and Mueller-Walz which teach inhalable formulations . 

Claims 1-9, 11, 13, 19-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 6, 11, , 5-8, 11, 13, 20, 26, 29, 31, 34, 39, 41-42, 45, 144-145 of copending Application No. 15/781,060 (US 20180264007) in view of Bonelli et al (US 20150182450) and Finch et al (US 20140248357).
The obviousness Double Patenting rejection is appropriate because while the conflicting claims are not identical, they are not patentably distinct from the reference claims. The instant claims would have been obvious over the reference claims in view of Bonelli et al and Finch et al.  
Examined claims are drawn to a composition comprising at least a mometasone compound, formoterol fumarate dihydrate and a propellant comprising 1,1-difluoroethane (R-152a). Further claims also add ethanol and a surfactant including oleic acid to the formulations. 
Reference claims are drawn to a pharmaceutical composition comprising at least one mometasone compound, at least one formoterol compound and a propellant component comprising 1,1-difluoroethane (R-152a) and wherein the formulation is a suspension form.  Depending claims recite adding a surfactant or ethanol.    
 in view of Bonelli et al which teach inhalable formulations comprising mometasone and formoterol fumarate dehydrate and wherein the excipients may include oleic acid or polyethylene glycol or a mixture thereof (See Bonelli et al, [0078] and [0091]). As such one of ordinary skill in the art would have been more than motivated to have selected any active agent or combinations thereof as taught by the prior art with a reasonable expectation of success.  
This is a provisional nonstatutory double patenting rejection.

Claims 1-9, 11, 13, 19-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-8, 11, 16, 18, 20, 23-25, 32, 34, 37 and 72 of copending Application No. 15/781,045 (US 20190247339) in view of Bonelli et al (US 20150182450) and Finch et al (US 20140248357).
The obviousness Double Patenting rejection is appropriate because while the conflicting claims are not identical, they are not patentably distinct from the reference claims. The instant claims would have been obvious over the reference claims in view of Bonelli et al and Finch et al.  
Examined claims are drawn to a composition comprising at least a mometasone compound, formoterol fumarate dihydrate and a propellant comprising 1,1-
Reference claims are drawn to a pharmaceutical composition comprising at least one formoterol compound; at least one corticosteroid; a surfactant and a propellant component comprising 1,1-difluoroethane (R-152a). Depending claims recite that the corticosteroid may be mometasone and the surfactant may be PVP or PEG.    
Specifically the difference is that the reference claims require formoterol or a slt or solvate thereof and a corticosteroid, while examined claims require mometasone and formoterol fumarate dihydrate. This however is obvious in view of Bonelli et al which teach inhalable formulations comprising mometasone and formoterol fumarate dihydrate and wherein the excipients may include oleic acid or polyethylene glycol or a mixture thereof (See Bonelli et al, [0078] and [0091]). As such one of ordinary skill in the art would have been more than motivated to have selected any active agent or combinations thereof as taught by the prior art with a reasonable expectation of success.  
This is a provisional nonstatutory double patenting rejection.

Claims 1-9, 11, 13-15, 17 and 19-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8-15 of copending Application No. 16/565,217 (US 20200000826) in view of Mueller-Walz (US 20070256685).
The obviousness Double Patenting rejection is appropriate because while the conflicting claims are not identical, they are not patentably distinct from the reference 
Examined claims are drawn to a composition comprising at least a mometasone compound, formoterol fumarate dihydrate and a propellant comprising 1,1-difluoroethane (R-152a). Further claims also add ethanol and a surfactant including oleic acid to the formulations. 
Reference claims are drawn to a pharmaceutical composition comprising at least one mometasone compound and a propellant component comprising 1,1-difluoroethane (R-152a). Depending claims add a surfactant and ethanol.    
Specifically the difference is that the reference claims do not recite formoterol fumarate dihydrate, while examined claims require mometasone and formoterol fumarate dihydrate. This however is obvious in view of Mueller-Walz which teach inhalable formulations comprising mometasone and formoterol fumarate dihydrate. As such one of ordinary skill in the art would have been more than motivated to have selected any active agent or combinations thereof as taught by the prior art with a reasonable expectation of success.  
This is a provisional nonstatutory double patenting rejection.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Osborn et al (6,432,415).
Osborn et al teach bioadhesive formulations to deliver, for both local and systemic effects, a wide variety of drugs of varying degrees of solubility. These formulations can be gels or aerosols and comprise a solvent system comprising a 
It is disclosed that there is an unexpected increase in solubility of Propellant 152a which is particularly advantageous for aerosol formulations comprising Propellant 152a because this reduces the need for using high amounts of ethanol to dissolve the Propellant (See Col.8, lines 56-67 and col. 9, lines 1-10).  
In one aspect, the propellant is 1,1-difluoroethane also known as Propellant 152a, commercially available under the trade mark DymelRTM (See Col. 6, lines 27-34). 
Pharmaceutical active agents include steroidal anti-inflammatory agents and adrenergics, etc, (See Col. 12, line 32 to Col. 13, line 10).  

Finch et al (US 20140248357). 
Finch et al teach a composition for treatment of inflammatory respiratory disease by inhalation comprising a glitazone enantiomer (See abstract and [0018]). The said compositions may be used in combination with other drugs that are used in the treatment or suppression of the diseases or conditions for which present compounds are useful (See [0046]). Suitable therapeutic agents include beclomethasone dipropionate, fluticasone propionate, formoterol fumarate, mometsaone furoate, etc, (See [0047] and [0050]). 
Finch et al also disclose that for delivery by inhalation, the active compound is preferably in the form of microparticles. These may be prepared by a variety of techniques, including micronisation. Hence the average particle size is denoted as equivalent d50. For inhaled use a d50 of less than 10 microns, preferably less than 5 microns is desired (See [0053]). 
suspension for delivery from an aerosol in a liquid propellant, for example for use in a pressurised metered dose inhaler (PMDI). Propellants suitable for use in a PMDI are known to the skilled person, and include HFA-134a, HFA-227 (See [0054]). 
The compositions may be dosed as described depending on the inhaler system used. In addition to the active compounds, the administration forms may additionally contain excipients, such as, surface-active substances, preservatives, flavorings, fillers, etc, (See [0058]). 

Claims 1-9, 11, 13-15, 17 and 19-24 are under examination on the merit. Claims 10, 12, 16 and 18 are withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



                                                                                 /Mina Haghighatian/